MEMORANDUM**
Terry Jackson appeals the sentence imposed following her guilty plea to one count of conspiracy to manufacture methamphetamine, in violation of 18 U.S.C. § 846. Jackson contends that the district court erred by denying her a downward departure based on the sentencing disparity between Jackson, who as an Indian could not be charged in state court, and four non-Indian persons who participated *636in the same drug crime but were prosecuted in state court. Because the record is unclear as to whether the district court believed it had discretion to depart based on the specific ground advanced by Jackson, we cannot determine whether we have jurisdiction to entertain this appeal. Compare United States v. Lipman, 133 F.3d 726, 731 (9th Cir.1998) (“The district court’s explanation of its denial sufficiently indicates that the court recognized its authority to consider cultural assimilation as a potential basis for departure and reflects its discretionary decision not to do so in this case based upon the facts presented.”). We therefore remand for the district court to address the specific ground for departure advanced by Jackson and to clarify the basis for its denial.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.